Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12-14, 18-19 of the US PAT. 10943950 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because (See table below.)
Instance Application 16/367136 
US PAT. 10943950 B2
Differences
Claims 1, 2
Claim 1, 13 or claim19
The US Pat encompassed the claimed subject matter of the instance application.
Claim 3
Claim 14
The US Pat encompassed the claimed subject matter of the instance application.
Claim 4
Claim 12
The US Pat encompassed the claimed subject matter of the instance application.
Claim 6
Claim 2
The US Pat encompassed the claimed subject matter of the instance application.
Claim 8
Claim 18
The US Pat encompassed the claimed subject matter of the instance application.
Claim 9
Claim 19
The US Pat encompassed the claimed subject matter of the instance application.
Claim 10
Claim 13 or 19
The US Pat encompassed the claimed subject matter of the instance application.
Claim 11
Claim 14
The US Pat encompassed the claimed subject matter of the instance application.
Claim 19
Claim 19
The US Pat encompassed the claimed subject matter of the instance application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation " a spacer layer on the magnet structure" in line 12, pg. 39. There is insufficient antecedent basis for the limitation “the magnet structure” in the claim.
For the purpose of this Action, the limitation of “the magnet structure” of claim 1 will be interpreted and examined as -- the magnetic structure--.
Regarding claim 9, claim 9 recites the limitation " an anti-ferromagnetic layer on the magnet structure" in line 18, pg. 40. There is insufficient antecedent basis for the limitation “the magnet structure” in the claim.
Additionally claim 9 recites the limitation “a first magnet with a first magnetization on the spacer layer” in line 23, pg. 40. There is insufficient antecedent basis for the limitation “the spacer layer” in the claim. In addition, it is unclear the location of “the spacer layer” with respect to other previously cited feature layers, i.e., first electrode, buffer layer, conductive layer...Therefore the scope of the claim is unclear.

Regarding claim 19, claim 19 recites the limitation " an anti-ferromagnetic layer on the magnet structure" in line 11, pg. 42.  There is insufficient antecedent basis for the limitation “the magnet structure” in the claim.
Additionally claim 19 recites the limitation “a first magnet with a first magnetization on the spacer layer” in line 17, pg. 42. There is insufficient antecedent basis for the limitation “the spacer layer” in the claim. In addition, it is unclear the location of “the spacer layer” with respect to other previously cited feature layers, i.e., first electrode, buffer layer, conductive layer...Therefore the scope of the claim is unclear.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tahmasebi et al. (US 20190305210 A1).
In regards to Claim 1, Tahmasebi discloses in Figure 5 a memory device, comprising: 
a first electrode (531, paragraph 51); 
a conductive layer (564, paragraph 58) comprising iridium above the first electrode (531); 
a Magnetic junction on the conductive layer, the magnetic junction comprising: 
a Magnetic structure (572, 574, 576) comprising a stack of bilayers (572 and/or 576), wherein each bilayer comprises a magnetic layer (cobalt) and a non-magnetic layer (platinum) on the magnetic layer (Para. 0069 states “each or either anti-parallel layer 572 or 576 may include multiple bilayers, forming an anti-parallel bilayered stack or layer. An exemplary bilayer of an anti-parallel layer 572 or 576 may include cobalt/platinum (Co/Pt)”); 
a spacer layer (578) on the magnetic structure; 
a first magnet (568) with a first magnetization on the spacer layer (578); 
a second magnet (528) with a second magnetization, the second magnet (528) above the first magnet (568); and 
a layer (527) between the first magnet and the second magnet; and 
a second electrode (532, paragraph 51) above the magnetic junction. 

    PNG
    media_image1.png
    873
    1008
    media_image1.png
    Greyscale

In regards to Claim 2, Tahmasebi discloses in Figure 5 and paragraph 58 the memory device of claim 1, wherein the conductive layer (564) comprises less than 1% atomic percent of iron. Since conductive layer is pure Iridium it contains no iron so this reference has the limitation (Para. 0058). 
In regards to Claim 3, Tahmasebi discloses in Figure 5 the memory device of claim 1, wherein the conductive layer (564) has a thickness between 0.5 nm and 5 nm. Para. 0058 states “the seed layer (564) may have a thickness of from about 5 A to 100 A, which is 0.5 nm to 10 nm which encompass the claimed range so art covers smaller range as well (Para. 0058).
In regards to Claim 4, Tahmasebi discloses in Figure 5 The memory device of claim 1, wherein the conductive layer (564) has an FCC <111> crystal texture. Para. 0062 states “In one embodiment, the texture of the multi-bilayer seed layer 564 has a FCC structure along the (111) orientation.
In regards to Claim 5, Tahmasebi discloses in Figure 5 the memory device of claim 3, wherein the buffer layer is between the conductive layer (564) and the first electrode (531), wherein the buffer layer (562) comprises one or more of TaN, Ta, W or Ru. Para. 0055, 0056 disclose same materials as the above claimed materials.
In regards to claim 6, Tahmasebi discloses in Figure 5 The memory device of claim 1, wherein the magnetic layer comprises cobalt and the non- magnetic layer comprises platinum. Para. 0069 states “each or either anti-parallel layer 572 or 576 may include multiple bilayers, forming an anti-parallel bilayered stack or layer. An exemplary bilayer of an anti-parallel layer 572 or 576 may include cobalt/platinum (Co/Pt)”.
In regards to Claim 7, Tahmasebi discloses in Figure 5 the memory device of claim 1, wherein the stack of bilayers comprises between 2 to 10 bilayers, wherein the magnetic layer (572, 576) is a first magnetic layer, and wherein the magnetic structure further comprises a second magnetic layer on the stack of bilayers. Para. (0069) states magnetic layers (572,576) may include multiple bilayers so that would cover the limitation of 2 to 10 as multiple could go from 2 to beyond as needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tahmasebi et al. (US 20190305210 A1) as applied to claim 1 above, and further in view of Lim et al. (US 20120292724 A1).
	In regards to claim 8, Tahmasebi discloses in Figure 5 the memory device of claim 1, wherein the spacer layer (578) has a thickness between 0.3nm and 1 nm.  Tahmasebi discloses in Para. 0071 a thickness range of 0.1 nm to 0.6 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05
Tahmasebi fails to disclose the spacer layer comprises ruthenium (Ru), tantalum (Ta), tungsten (W) or iridium (Ir).
Lim discloses in Para. 0041 that the spacer layer is formed of conductive material such as Cr, Ta, Ti, W and Ru.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lim into the method of Tahmasebi to include the spacer layer that comprises ruthenium (Ru), tantalum (Ta), tungsten (W) or iridium (Ir). The ordinary artisan would have been motivated to modify Tahmasebi in the above manner for the purpose of providing suitable alternative materials of spacer layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MATTHEW HARTMAN whose telephone number is (571)272-9584. The examiner can normally be reached M-TH: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.H./Examiner, Art Unit 2829                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822